             Case 1:18-cv-10357-VSB Document 25 Filed 05/28/19 Page 1 of 2


;~
 ~ ~
   ,' .~ ~                     ~
         3             ~

                                                          1010 Franklin Avenue, Suite 200 ~ Garden City, NY 11530-2900 ~ bsk.com

                                                                                                      HOWARD M. MILLER, ESQ.
                                                                                                              hmiller@bsk.com
                                                                                                              P: 516.267.6318
                                                                                                               F: 516.267.6301
May 23, 2019
                                                                                          5/28/2019
VIA ECF
                                                                    The initial pretrial conference is adjourned until June 7, 2019 at 11:00
Hon. Vernon S. Broderick                                            a.m. All other dates and deadline remain in effect.
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

Re:      Trinidad Vargas v. Pier 59 Studios, L.P., et al.
         Case No.: 1:18—cv-10357-VSB
         Request to Adjourn Initial Pretrial Conference (First Request)

Dear Judge Broderick:

This office represents the defendants in the above-referenced matter. Pursuant to Rule 1 G
of your Individual Rules and Practices in Civil Cases, we request an adjournment of the
upcoming Rule 26 conference date, currently scheduled for June 6, 2019, on consent of
counsel for plaintiff. The adjournment is requested because I am to be a scheduled speaker
at a conference that will be held on that date.

Upon conferring with plaintiff's counsel, we jointly request an adjournment to one of the
following dates and times, subject to the convenience of this Court:

   1.   June 7, 2019 (A.M.)
   2.   June 10, 2019 (A.M.)
   3.   June 11, 2019(P.M.)
   4.   June 17, 2019(P.M.)

Thank you for your courtesy in this matter.

Very truly yours,

BOND, SCHOENECK &KING, PLLC


Howard M. Miller

HMM/II

                                                                                                               184160.1 5/23/2019

                            Attorneys At Law ~ A Professional Limited Liability Company
           Case 1:18-cv-10357-VSB Document 25 Filed 05/28/19 Page 2 of 2



May 23, 2019
Page 2


cc:    Geoffrey Luan, Esq.
       Lee Litigation Group, PLLC
      (Via ECF)




                                                                       184160.1 5/23/2019
